UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TERA GROUP, INC. ET AL.,

                               Plaintiff,

        -v-                                                       17-cv-4302 (RJS)
                                                                      ORDER
 CITIGROUP, INC. ET AL.,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       The Court is in receipt of Defendants’ letter regarding their anticipated motion to dismiss

Plaintiffs’ Amended Complaint (Doc. No. 170) and Plaintiffs’ response to that letter (Doc. No. 171).

IT IS HEREBY ORDERED THAT Defendants’ shall file a consolidated motion to dismiss and

supporting brief of no more than 30 pages by April 3, 2020; Plaintiffs shall file their opposition to

the consolidated motion to dismiss by May 4, 2020; and Defendants shall file their reply by May

15, 2020.

SO ORDERED.

DATED:         March 30, 2020
               New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
